DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 11/3/21. Claims 1-3 and 7-9 are amended. The rejection of claim 1 over Gaugler in view of Nishiyama is withdrawn in light of the amendment; however, a new rejection is made over Chen. Claims 10 and 11 are canceled. Claims 12 and 13 are added. Claims 1-9, 12, and 13 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugler et al. (US 2017/0012300) in view of Nishiyama et al. (US 2006/0110649) and Saulsbury et al. (US 2005/0095485).

Regarding claim 1, Gaugler further teaches end metal separators, or terminal bipolar plates (3, 15) (Figure 1, [0044]).
Gaugler teaches a bead seal, or bead (7) and micro sealing (34), formed integrally with both end metal separators (3), protruding outward in the stacking direction (Figure 9a, [0062]).
Gaugler teaches a metal plate, or metallic intermediate plate (4’’’b), and an elastic seal member, or sealing element (4’’’a), overlapped with each other at a position facing the bead seal (Figure 9a).
Gaugler further teaches that the metal plate (4’’’b) is provided between the bead seal (34) and the elastic seal member (4’’’a) (Figure 9a).
It is seen in Figure 9a of Gaugler that each of the end metal separators (3) includes a reactant gas flow field configured to allow a reactant gas to flow through fluid passages (9) along an electrochemically active area (6) of the electrode assembly ([0047]). It is further seen in Figure 9a that the bead seal includes an outer bead seal around the reactant gas flow field and a plurality of passage beads (19), where the metal plate (4’’’b) is a single plate.
Gaugler further teaches that each of the metal plates, or intermediate plates (4’’’b) is a frame, or outer rectangular shape ([0021]). Gaugler further teaches a plurality of end openings, or connectors (5), and passage bores (11) through which reactants pass (Figures 1 and 2, [[0046]). Since the metal plate (4’’’b) of Gaugler is a frame, its center opening faces the power generation area (6) (Figure 9a).



Nishiyama teaches a fuel cell stack including a stack body including an insulating plate (22) provided between an end separator (18) and the endplate (24 (Figure 3).
Nishiyama further teaches that it is desirable to provide an insulating plate in order to produce the stack economically ([0018]).
It would have been obvious to the skilled artisan at the time of the invention to include an insulating plate abutting the endplate of Gaugler such as suggested by Nishiyama in order to produce the stack economically. In such a configuration, the insulating member would be provided with the metal plate and elastic seal member, since the end plate is the last plate of a stack.

With further regard to claim 1, Gaugler teaches that the end metal separators, or terminal bipolar plates (3, 15), include elastic seal members, or sealing elements (4’’’a) (Figure 9a). Gaugler teaches that the elastic seal members may be formed as a ring, tangential rings, or a chain of rings, and may be formed as a frame around the active area of the end plates ([0021], [0075]-[0076]).
Gaugler fails to teach specifically the claimed elastic seal member shape.
Saulsbury teaches a pair of end plates (410), each including elastic seal members, or seals (470), provided in a groove in the end plate for seal positioning (Figures 4b and 4c, [0073]). This is analogous to the sealing elements (4’’’a) provided in the recess (18) of the end plate (2) of Gaugler.
Saulsbury further teaches that the elastic seal members, or seals (470), have the claimed shape, as is seen in Figure 4b:

    PNG
    media_image1.png
    995
    711
    media_image1.png
    Greyscale

It would have been obvious to the skilled artisan to use the known configuration of the elastic seal member and groove of the end plates of Saulsbury in the fuel cell stack of Gaugler in order to ensure that the flow field and the reactant flow passages are properly and entirely sealed.

Regarding claim 2, the elastic seal member (4’’’a) is provided in a groove, or recess (18), and the metal plate (4’’’b) is provided across the groove (Figure 9a, [0062]).
As for claims 3, 12, and 13, Gaugler in view of Nishiyama fails to teach specifically a recess in which the groove is provided. However, Nishiyama teaches a recess (30, 30) in the insulating plate (22) which accommodates the terminal plate (22) (Figure 2, [0034]). The skilled artisan will easily understand 


As for claim 5, it is seen in Figure 9a of Gaugler that the ridge of the bead seal (34) and the elastic seal member (4’’’a) are provided at positions overlapped with each other as viewed in the stacking direction.

Regarding claim 7, Gaugler teaches that the end metal separator (3) is stainless steel ([0022]) but fails to teach the specific material of the metal plate (4’’’b). However, Gaugler teaches that it is desirable for the metal plate (4’’’b) to have the same coefficient of thermal expansion as the end metal separator (3) ([0062]). It would have been obvious to one having ordinary skill in the art to use the known metal material, i.e. stainless steel, of the end metal separator (3) as the material for the metal plate (4’’’b) in Gaugler since the components would therefore have the same coefficient of thermal expansions. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B


Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugler in view of Nishiyama and Saulsbury as applied to claim 1 above, and further in view of Sakano et al. (US 2017/0222247).
The teachings of Gaugler, Nishiyama, and Saulsbury as discussed above are discussed above.
Gaugler in view of Nishiyama and Saulsbury teach the fuel cell assembly of claim 1, including a member, or micro sealing (34), interposed between a ridge of the bead seal (7) and the metal plate (4’’’b) but fails to teach that the micro sealing is a resin material.
Regarding claims 6 and 8, Sakano teaches a fuel cell stack including a metal separator (30) with a bead seal portion, or outer seal bead (52), having a resin material (56a) fixed to the end surface of the bead (Figures 3 and 8, ([0050], [0070]).
It would have been obvious to use the known resin material on the bead seal of Gaugler in view of Nishiyama and Saulsbury such as suggested by Sakano. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B

Further regarding claim 8 and with regard to claim 9, Gaugler teaches that the end metal separator (3) is stainless steel ([0022]) but fails to teach the specific material of the metal plate (4’’’b). However, Gaugler teaches that it is desirable for the metal plate (4’’’b) to have the same coefficient of thermal expansion as the end metal separator (3) ([0062]). It would have been obvious to one having ordinary skill in the art to use the known metal material, i.e. stainless steel, of the end metal separator (3) as the material for the metal plate (4’’’b) in Gaugler since the components would therefore have the same coefficient of thermal expansions. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,031,610 in view of Saulsbury.
Claim 9 of ‘610 requires all of the limitations of claims 1, 3, 12, and 13 including a stack body, end plates, insulating plates, or insulators, end seal beads, and metal plates provided between a seal member and the end seal bead.
Claim 9 of ‘610 further requires the recess and groove arrangement of claims 3, 12, and 13.
Claim 9 of ‘610 fails to require the claimed rectangular shape or the claimed seal member shape.
Saulsbury teaches a pair of end plates (410), which are square, each including elastic seal members, or seals (470), provided in a groove in the end plate for seal positioning (Figures 4b and 4c, [0073]). This is analogous to the sealing elements (4’’’a) provided in the recess (18) of the end plate (2) of Gaugler.
Saulsbury further teaches that the elastic seal members, or seals (470), have the claimed shape, as is seen in Figure 4b as discussed above in reference to claim 1.
It would have been obvious to the skilled artisan to use the known configuration of the elastic seal member and groove of the end plates of Saulsbury in the fuel cell stack of ‘610 in order to ensure that the flow field and the reactant flow passages are properly and entirely sealed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/3/21, with respect to the rejection(s) of claims 1, 2-5, 7, 10, and 11 over Gaugler in view of Nishiyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above, in light of the teachings of Saulsbury.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729